             CASE 0:20-cr-00077-SRN-BRT Doc. 21 Filed 05/14/20 Page 1 of 4

                               LNITED STATES DISTRICT COURT
                                     DISTRICT OF MINNESOTA

I     t,
                                                           Co_ 2o   ?? Sr-rv/gaf
    UNITED STATE,S OF AMERICA.                             INDICTMENT

                            Plaintiff,                     18 U.S.C. $ 87s(c)
                                                           18 u.s.c. s 226r(b)
            v.                                             18 U.S.C. S 22614(2)

 JEFFREY COLIN PURDY,

                            Defendant.

           THE UNITED STATES GRAND JURY CHARGES THAT:

                                              COUNT    1
                                           (Cyberstalking)

           On or about August 30, 2017, through on or about February 29, 2020, in the State

and District of Minnesota, the defendant,

                                     JEFFREY COLIN PURDY.

with the intent to kill, injure, harass, and intimidate another person, to wit, Victim A, did

use interactive computer services, electronic communication services, and electronic

communications systems           of interstate commerce, and other facilities of interstate and

foreign commerce to engage in a course of conduct that caused, attempted to cause, and

would reasonably be expected to cause Victim            A substantial   emotional distress, all in

violation of Title 18, United States Code, Sections 2261(b) and2261,{(2).

                                               COUNT 2
                 (Interstate Transmission of a Threat To Injure the Person of Another)

           On or about February 14,2020, in the State and District of Minnesota, the defendant,

                                     JEFFREY COLIN         PURDY,           E:

                                                                                     SCNHNED
                                                                                      ilAY 14 mill
                                                                                                       MPJF
                                                                                   u.s. DlsTRrcT COURT
           CASE 0:20-cr-00077-SRN-BRT Doc. 21 Filed 05/14/20 Page 2 of 4

United States v. Jeffrey Colin Purdy


did knowingly and willfully transmit in interstate and foreign commerce a communication,

specifically, a Silent Witness Report sent to Minnesota State University-Mankato, and the

communication contained a threat to injure the person of another, to wit, Victim A, all in

violation of Title 18, Ilnited States Code, Section 875(c).

                                           COUNT 3
             (Interstate Transmission of a Threat To Injure the Person of Another)

        On or about February 12,2020, in the State and District of Minnesota, the defendant,

                                       JEFFREY COLIN PURDY.

did knowingly and willfully transmit in interstate and foreign commerce a communication,

specifically, a Silent Witness Report sent to Minnesota State University-Mankato, and the

cornmunication contained a threat to injure the person of another, to wit, Victim A, all in

violation of Title 18, United States Code, Section 875(c).

                                             COUNT   4
            (Interstate Transmission of a Threat To Kidnap the Person of Another)

        On or about December I0, 2019, in the State and District of Minnesota, the

defendant.

                                       JEFFREY COLIN PURDY.

did knowingly and willfully transmit in interstate and foreign commerce a communication,

specifically, a Silent Witness Report sent to Minnesota,State University-Mankato, and the

communication contained a threat to kidnap the person of another, to wit, Victim A, all in

violation of Title 18, United States Code, Section 875(c).
            CASE 0:20-cr-00077-SRN-BRT Doc. 21 Filed 05/14/20 Page 3 of 4

United States v. Jeffrey Colin Purd)i


                                              COUNT      5
       .      (Interstate Transmission of a Threat To Injure the Person of Another)

           On or about November 30, 2019, in the State and District of Minnesota, the

defendant.

                                        JEFFREY COLIN PURDY.

did knowingly and willfully transmit in interstate and foreign commerce a communication,

specifically, a Silent Witness Report sent to Minnesota State University-Mankato, and the

communication contained athreat to injure the person of another, to wit, Victim A, all in

violation of Title 18, United States Code, Section 875(c).

                                              COUNT 6
             (Interstate Transmission of a Threat To Injure the Person of Another)

         On or about     April 15,2019, in the State   and District of Minnesota, the defendant,

                                        JEFFREY COLIN PURDY.

did knowingly and willfully transmit in interstate and foreign commdrce a'communication,

specifically, a text message sent to Victim A's phone number, and the communication

contained athreatto injure the person of another, to wit, Victim A, all in violation of Title

18, United States Code, Section 875(c).

                                              COUNT 7
             (Interstate Tranbmission of a Threat To Injure the Person of Another)

         On or about     April 12,2019, in the State and District of Minnesota, the defendant,

                                        JEFFREY COLIN PURDY.

did knowingly and willfully transmit in interstate and foreign commerce a communication,

specifically, a Silent Witness Report sent to Minnesota State University-Mankato, and the
           CASE 0:20-cr-00077-SRN-BRT Doc. 21 Filed 05/14/20 Page 4 of 4

United States v. Jeffrelz Colin Purdy


c.ommunication contained a threat to injure the person of another, to wit, Victim A, all in

violation of Title 18, United States Code, Section 875(c).




                                        A TRUE BILL




{.INITED STATES ATTORNEY                         FOREPERSON
